EXHIBIT 10.1

 

SEVERANCE AGREEMENT AND RELEASE OF CLAIMS

 

THIS SEVERANCE AGREEMENT AND RELEASE OF CLAIMS (“Agreement”) is entered into as
of September 4, 2003 by and between PRICESMART, INC. (referred to herein as
“Company”) and Allan C. Youngberg (“Employee”).

 

This Agreement is made with reference to the following facts:

 

A. The Company employed Employee as Executive Vice President and Chief Financial
Officer from July, 1999 through August 31, 2003.

 

B. The parties now desire to enter into a binding agreement regarding their
future relationship and to settle and compromise, once and forever, any disputes
and controversies which may now exist or may in the future arise from the
employment relationship and termination thereof.

 

WHEREFORE, the parties agree as follows:

 

1. Employee’s employment with the Company terminated effective August 31, 2003.
After August 31, 2003 Employee shall not be entitled to any salary, wages,
commissions, options, bonuses, profit sharing, benefits, insurance or other
compensation from Company or any related entity except as specifically set forth
in paragraph (2) below.

 

2. In consideration for the execution of this Agreement and the performance of
the terms and conditions herein, the Company shall:

 

a) Pay to Employee severance pay in the total amount of one hundred thirteen
thousand seven hundred fifty Dollars ($113,750), minus standard payroll
deductions, to be paid as follows: (i) $40,000 on or before September 30, 2003;
and (ii) the remaining $73,750 to be paid in equal installments (in accordance
with the Company’s customary payroll periods) over a five month period beginning
October 1, 2003.

 

b) Enter into an Independent Contractor Agreement with Employee, in the form
attached hereto as Exhibit “A”.

 

c) Accept the Collateral (as defined at the conclusion of this subparagraph) in
satisfaction of $36,945.80 of the amount currently outstanding under Youngberg’s
Promissory Note dated July 27, 1999 in favor of the Company in the initial
principal amount of $149,978 (the “Note”), and forgive the balance of the
obligation owed by Youngberg to the Company under the Note immediately following
such foreclosure and partial satisfaction. The term “Collateral” as used herein
means the 3,658 shares of the Company’s common stock currently owned by
Youngberg

 

1



--------------------------------------------------------------------------------

under Stock Certificate No. PS0150 which the Company and Youngberg agree has a
total value of $36,945.80 ($10.10 per share, which is the closing price per
share of said stock as of August 29, 2003). Youngberg hereby consents to the
Company’s retaining the shares in satisfaction of that portion of the Note equal
to the agreed-upon value of such shares in accordance with the California
Uniform Commercial Code (including without limitation Sections 9620 and 9622
thereof) and acknowledges that the Company shall have no obligation to sell the
Collateral, or any portion thereof, at any public or private sale or on any
securities exchange or other recognized market, for cash, upon credit or for
future delivery. Youngberg represents and warrants that the Collateral is not
subject to any liens or encumbrances.

 

d) Pay, for a four month period commencing September 1, 2003, the insurance
premiums for Youngberg and Youngberg’s wife, as related to health, dental,
vision and mental care (said premiums to be paid by Company as and when said
premiums become due); provided, however, that the total obligation of Company
with regard to such premiums shall be up to (but shall not exceed) $1,000 per
month.

 

3. Employee acknowledges that he is receiving more consideration under this
Agreement than that which he would otherwise be entitled to receive. Employee
further agrees and recognizes that by signing this Agreement, his/her employment
relationship with Company is permanently and irrevocably severed as of the date
set forth in Paragraph 1(a) above, or earlier date pursuant to Paragraph 1(b)
above, and that Company and its related, affiliated, parent or subsidiary
companies, if any, have no obligation, contractual or otherwise, to hire,
rehire, re-employ, or recall Employee in the future (except as set forth in
Paragraph 2(b), above).

 

4. Employee understands and acknowledges that during the course of his/her
employment by the Company, as well as any prior employment or relationship with
Price Enterprises, Inc. and/or any subsidiaries and affiliates of the Company
(collectively “Price”), he/she had access to and became acquainted with trade
secrets and other confidential information of the Company and/or Price,
including but not limited to compilations of information, records, computer
programs, financial information, publication information and vendor information
which are owned by the Company and/or Price and which are regularly used in the
operation of the business of the Company and/or Price. Employee further
understands and acknowledges that despite termination of his/her employment with
the Company, he/she has a continuing legal obligation not to disclose, and not
to use, directly or indirectly, any such trade secrets or confidential
information owned by the Company and/or Price.

 

Additionally, during the three year period after Employee’s termination of
employment pursuant to this Agreement, Employee shall not solicit nor induce, or
attempt to solicit or induce, any other Company employee to cease his or her
employment with the Company.

 

2



--------------------------------------------------------------------------------

5. Employee understands and acknowledges that all files, records, documents,
equipment, computer programs, printouts, memoranda, lists, notes, work product,
journal documents, production documents, photographic material, advertising
materials, vendor information and similar material relating to the business of
the Company and/or Price, and all copies of same, whether prepared by Employee
or otherwise coming into his/her possession during the term of his/her
employment with the Company and/or Price, are the exclusive property of the
Company and/or Price. Employee agrees that to the extent he/she has any such
material in his/her possession, he/she will return all such material to the
Company on the last day of Employee’s employment with the Company.

 

6. In consideration of the covenants set forth in this Agreement, and for other
good and valuable consideration, receipt of which is hereby acknowledged,
Employee, on behalf of his/her successors, assigns and legal representatives,
fully, irrevocably and unconditionally releases and discharges the Company, as
well as its officers, directors, shareholders, agents, employees, and
representatives, in their capacity as such and otherwise, including their heirs,
executors and administrators, as well as related, affiliated, subsidiary,
predecessor and parent companies (including, but not limited to, Price
Enterprises, Inc., The Price Company and Price/Costco, Inc.), successors and
assigns, separately and collectively, and each of them (collectively
“Releasees”), from all actions, causes of action, suits, debts, charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages and expenses, including attorneys’ fees, of any nature
whatsoever, known or unknown, suspected or unsuspected, which Employee ever had,
now has, or may have against Releasees, up to the date of Employee’s signing of
this Agreement, by reason of any act, event or omission concerning any matter or
thing, including, without limiting the generality of the foregoing, any claims
against Releasees, arising from or relating, either directly or indirectly, to
Employee’s status as an employee of the Company or the separation of that
employment, any claims arising from any emotional, bodily or personal injuries,
loss of income, employment benefits, wrongful discharge, or discrimination,
whether based on sex, sexual orientation, age, disability, medical condition,
race, religion, national origin, ancestry, marital status, or any other
characteristic or category or combination of same, as well as any alleged
violation by Releasees of any federal, state or local statutes, ordinances or
common law, including, but not limited to, Title VII of the Civil Rights Act of
1964, the California Labor Code, the California Fair Employment and Housing Act,
the Age Discrimination in Employment Act of 1967, the Americans With
Disabilities Act, the Family and Medical Leave Act, the California Family Rights
Act, the Fair Labor Standards Act, the Equal Pay Act, or any of the Company’s
own policies, procedures or purported express or implied agreements or contracts
with Employee.

 

7. In accordance with the Older Worker’s Benefit Protection Act of 1990,
Employee is aware of the following with respect to his/her release of any claims
under the Age Discrimination in Employment Act (ADEA): 1) he/she has the right
to consult with an attorney before signing this Agreement, and that to the
extent, if any, that Employee has desired, Employee has done so; 2) Employee has
twenty-one (21) days to review and consider this Agreement and his/her release
of any ADEA claim, and that he/she may use as much of this 21-day period as
he/she

 

3



--------------------------------------------------------------------------------

wishes prior to signing; 3) for a period of seven (7) days following the
execution of this Agreement, Employee may revoke the Agreement and this
Agreement shall not become effective or enforceable with respect to the claims
under the ADEA until the revocation period has expired; 4) this Agreement shall
become effective as to any ADEA claim eight (8) days after it is signed by
Employee and Company, and in the event the parties do not sign on the same date,
this Agreement shall become effective as to any ADEA claim eight (8) days after
the date it is signed by Employee. Thereafter, Employee understands that
Employee cannot revoke his/her waiver of any ADEA claim and that it will be
binding upon Employee; 5) the parties acknowledge and agree that in the event
Employee revokes his/her release/waiver of any age discrimination claims,
Company shall have the unilateral right to terminate this entire Agreement. In
the event of such termination, Employee understands and agrees that he/she shall
not be entitled to any payment set forth in paragraph 2 above, and if Employee
has received such payment, Employee agrees to return such payment to Company
immediately.

 

8. Employee expressly waives any and all rights which he/she might have under
Section 1542 of the Civil Code of the State of California which reads as
follows:

 

A general release does not extend to claims which the Creditor does not know or
suspect to exist in its favor at the time of executing the Release which if
known by him must have materially affected his settlement with the debtor.

 

Notwithstanding Section 1542 of the Civil Code of California, Employee and
Company expressly agree that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including as well
those relating to unknown and unspecified actions, causes of action, claims or
other proceedings, judgments, obligations, damages, or other liabilities, if
any.

 

9. Employee acknowledges that he/she is aware that he/she may discover facts
different from, or in addition to, those now known or believed to be true with
respect to the claims, causes of action, and liabilities herein released, and
Employee nevertheless agrees that the release herein shall be and remain in all
respects a complete and general release as to all matters released,
notwithstanding any such known or unknown additional facts.

 

10. This Agreement shall be construed and governed by the laws of the State of
California. In the event that any provision of this Agreement is held to be
void, null or unenforceable, insofar as reasonable and possible, the remainder
of this Agreement shall be considered valid and operative and effect shall be
given to the intent manifested by the portion held invalid or inoperative, and
the parties authorize any modifications necessary to these provisions held
invalid or inoperative so the parties’ intent may be carried out.

 

11. Employee and Company each acknowledge and represent that no promise or
representation not contained in this Agreement has been made to them, and
acknowledge and represent that this Agreement contains all

 

4



--------------------------------------------------------------------------------

terms and conditions pertaining to the compromise and settlement of the
potential claims and causes of action referenced above. The terms of this
Agreement are contractual and not a mere recital. Any modification of this
Agreement will be effective only if it is in writing signed by the party to be
charged.

 

12. It is understood and agreed by the parties that this is a compromise
agreement and that the furnishing by the Company of the consideration for this
Agreement shall not be deemed or construed as an admission of liability or
wrongdoing. The liability for any and all released claims is expressly denied by
the Company.

 

13. No breach of any provision hereof can be waived unless in writing. Waiver of
any one breach of any provision hereof shall not be deemed to be a waiver of any
other breach of the same or any other provision hereof.

 

14. This Agreement is to be interpreted without regard to the draftsman. The
terms and intent of this Agreement, with respect to the rights and obligations
of the parties, shall be interpreted and construed on the express assumption
that each party participated equally in its drafting.

 

15. Employee represents and certifies that he/she has carefully read and fully
understands all of the provisions and effects of this Agreement, and that he/she
is voluntarily entering into this Agreement free of any duress or coercion.

 

16. All disputes, controversies, or claims between Employee and Company, whether
arising prior to Employee’s employment with Company, during employment, or after
termination of Employee’s employment, including but not limited to the
construction or application of the terms of this Agreement, shall be resolved by
binding arbitration in accordance with the laws of the State of California for
agreements made and to be performed in California. The arbitration shall be
administered by the American Arbitration Association (“AAA”) pursuant to its
rules most applicable to the particular claims being made, as determined by the
AAA, and as then in effect, except as otherwise provided herein. The arbitration
procedures described in this paragraph apply to all disputes between Employee
and Company and any of the Releasees referred to in paragraph 6 of this
Agreement, as well as Company’s officers, directors, employees, and agents, each
of whom is a third-party beneficiary of this Agreement and who may invoke this
arbitration provision. The disputes covered by this arbitration provision
include, but are not limited to, claims of breach of contract (express or
implied), wrongful termination, harassment, discrimination (including, but not
limited to, race, color, religion, sex, national origin, age, disability, sexual
orientation, marital status, and pregnancy), compensation and benefits claims,
tort claims, such as defamation and invasion of privacy, and claims for
violation of any federal, state or local law, statute, regulation or ordinance,
including, but not limited to, the Fair Employment and Housing Act of the State
of California, Title VII of the Civil Rights Act of 1964, the

 

5



--------------------------------------------------------------------------------

Americans With Disabilities Act, the Age Discrimination in Employment Act, the
Family and Medical Leave Act, the Family Rights Act, and the Equal Pay Act.
Notwithstanding, these arbitration procedures do not apply to Workers’
Compensation claims. Any arbitration shall be held in San Diego, California,
before one independent and neutral arbitrator appointed by the AAA. The
arbitrator shall determine the arbitrability of all disputes, claims and/or
issues between Employee and Company, and Releasees as well as Company’s
officers, directors, employees, and agents. Fees and costs of the arbitrator
shall be borne by Company. The parties shall be entitled to discovery sufficient
to adequately arbitrate the claims and defenses, including access to essential
documents and witnesses, as determined by the arbitrator. The arbitrator shall
issue a written arbitration decision that will reveal the essential findings and
conclusions on which the award is based. Subject to limited judicial review
pursuant to California Code of Civil Procedure §1286.2, the award of the
arbitrator shall be final and judgment may be entered upon it in accordance with
applicable law in any court having jurisdiction thereof. Any demand for
arbitration shall be in writing and must be made within a reasonable time after
the claim, dispute or other matter in question has arisen. In no event shall the
demand for arbitration be made after the date that institution of legal or
equitable proceedings based upon such claim, dispute or other matter would be
barred by the applicable statute of limitations. COMPANY AND EMPLOYEE KNOWINGLY
WAIVE THEIR RIGHT TO A JURY TRIAL.

 

Date: September 4, 2003

     

COMPANY:

 

PRICESMART, INC.

           

By: /s/ ROBERT M. GANS

 

           

Title: Executive Vice President and General Counsel

       

 

EMPLOYEE:

Date: September 4, 2003

     

/s/ ALLAN C. YOUNGBERG

 

6